DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 23 is objected to because of the following informalities:  Claim is depending on itself. For purpose of examination it is considered depending on claim 22.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 9, 11, 12, 16, 18, 20-21, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GABBAY et al (US 2017/0201468)

Regarding claim 1, 11, 20,  GABBAY et al (US 2017/0201468) discloses a method/switch/switch fabric for operating a network switch, the method comprising: 
establishing a low latency transmission path through a network switch, wherein the network switch comprises a plurality of ingress ports, a plurality of egress ports and a switch fabric comprising a packet queue and scheduler through which the plurality of ingress ports communicate with the plurality of egress ports (GABBAY: ¶22-24, Fig. 1, the switch 20 has a plurality of ingress ports 24 and a plurality of output ports (egress ports 24) and a switch fabric (cross bar and the control logic); a path connects the ingress ports with the egress ports) and wherein the low latency transmission path bypasses the packet queue and scheduler of the switch fabric (GABBAY: ¶20, ¶28, the turbopath (TP) i.e. the low latency path is bypasses the descriptor queue and the scheduler); 
receiving a plurality of data packets at one or more of the plurality of ingress ports (GABBAY: ¶27, a plurality of packets received at the ingress ports); 
collecting a first portion of one or more of the plurality of data packets at a collection module (GABBAY: ¶29, a plurality of packets received at the ingress ports are checked for their header fields if they are eligible to be transferred via the turbopath); 
for each data packet of the one or more of the plurality of data packets, analyzing the first portion of the data packet to identify one of the plurality of egress ports as a destination egress port of the data packet and to identify if the data packet is to be transmitted over the low latency transmission path from the ingress port to the destination egress port (GABBAY: ¶29,  a plurality of packets received at the ingress ports are checked for their header fields if they are eligible to be transferred via the turbopath based on the egress port (destination egress port)); and 
transmitting the data packet to the identified destination egress port over the low latency transmission if the data packet is identified to be transmitted over the low latency transmission path from the ingress port to the destination egress port, and transmitting the data packet to the destination egress port responsive to the packet queue and scheduler if the data packet is not identified to be transmitted over the low latency transmission path from the ingress port to the destination egress ports (GABBAY: ¶29, ¶24, the packet that has a header field that qualifies it for the turbopath is transmitted via turbo path to the destination egress port without being held by the scheduler or the descriptor queue).

Regarding claim 2, 12, 21, GABBAY et al (US 2017/0201468) discloses method of claim 1/11/20, further comprising, setting a flag if the data packet is identified to be transmitted over the low latency transmission path from the ingress port to the destination egress port, the data packet being transmitted to the destination egress port over the low latency transmission path responsive to the set flag (GABBAY: ¶29-30, TP flag is set responsive to which the forwarding for the corresponding packet is performed in the TurboPath).
Regarding claim 6, 16, GABBAY discloses method of claim 1, wherein the plurality of data packets are received at the one or more ingress ports in parallel (GABBAY: ¶17, Fig. 1, multiple parallel ports serving as ingress ports inputting plurality of packets at the switch).
Regarding claim 9, 18, GABBAY discloses method of claim 1, further comprising, storing the data packet in a packet buffer of the low latency transmission path prior to transmitting the data packet to the destination egress port over the low latency transmission path (GABBAY: ¶37, buffer are used during transferring TP packets).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-5, 7-8, 13-17, 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over GABBAY et al (US 2017/0201468) in view of MATTHEWS et al (US 2014/0219087) .

Regarding claim 3, 13, 22, GABBAY et al (US 2017/0201468) discloses method of claim 1/11/20. 
GABBAY remains silent regarding the network switch is a time-sensitive network switch, and wherein the data packet is transmitted to the destination egress port over the low latency transmission path during a specified time window.
However, MATTHEWS et al (US 2014/0219087) discloses the network switch is a time-sensitive network switch, and wherein the data packet is transmitted to the destination egress port over the low latency transmission path during a specified time window (MATTHEWS: ¶25, a time sensitive network switch that meets time deadline for the data packets of the flow).
A person of ordinary skill in the art working with the invention of GABBAY would have been motivated to use the teachings of MATTHEWS as it provides improvements in packet handling, including improvements in deadline aware end-to-end flow management, with further enhanced performance of data networks (¶3). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify invention of GABBAY with teachings of MATTHEWS in order to improve timely delivery of the delay sensitive data (¶3)

Regarding claim 4, 14, 23, GABBAY et al (US20170201468)  method of claim 1/11/22, wherein the analyzing of the first portion of the data packet to identify if the data packet is to be transmitted over the low latency transmission path from the ingress port to the destination egress port (GABBAY: ¶29, a plurality of packets received at the ingress ports are checked for their header fields if they are eligible to be transferred via the turbopath)
GABBAY remains silent regarding that the network switch is a time-sensitive network switch, and wherein the data packet the data packet to be transmitted over the low latency transmission path is performed during a specified time window.
However, MATTHEWS et al (US 2014/0219087) discloses that the network switch is a time-sensitive network switch, and wherein the data packet the data packet to be transmitted over the low latency transmission path is performed during a specified time window (MATTHEWS: ¶25, ¶36-37, a time sensitive network switch that meets time deadline for the data packets of the flow).
A person of ordinary skill in the art working with the invention of GABBAY would have been motivated to use the teachings of MATTHEWS as it provides improvements in packet handling, including improvements in deadline aware end-to-end flow management, with further enhanced performance of data networks (¶3). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify invention of GABBAY with teachings of MATTHEWS in order to improve timely delivery of the delay sensitive data (¶3)

Regarding claim 5, 15, GABBAY modified by MATTHEWS discloses method of either claim 3 or claim 4/13 or 14, further comprising configuring the destination egress port to be available to receive one or more data packets over the low latency transmission path during the specified time window (MATTHEWS: ¶20, ¶16, output port that has the lowest latency and is available so the flow is transmitted within a time).


Regarding claim 7, 16, GABBAY discloses method of claim 1/12, wherein the analyzing of the first portion of the data packet to identify if the data packet is to be transmitted over the low latency transmission path from the ingress port to the destination egress port  (GABBAY: ¶29, a plurality of packets received at the ingress ports are checked for their header fields if they are eligible to be transferred via the turbopath) 
GABBAY remains silent regarding analyzing including matching the first portion of the data packet against a pattern matching table.
However, MATTHEWS discloses matching the first portion of the data packet against a pattern matching table (MATTHEWS: ¶39, ¶50, marking pattern is found in the packet during the analysis ).
A person of ordinary skill in the art working with the invention of GABBAY would have been motivated to use the teachings of MATTHEWS as it provides improvements in packet handling, including improvements in deadline aware end-to-end flow management, with further enhanced performance of data networks (¶3). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify invention of GABBAY with teachings of MATTHEWS in order to improve timely delivery of the delay sensitive data (¶3)



Regarding claim 8, 17, GABBAY modified by MATTHEWS discloses method of claim 7/16, wherein the pattern matching table is a ternary content addressable memory (MATTHEWS: ¶36, TCAM lookups in a TCAM memory).



Claim(s) 10, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over GABBAY et al (US 2017/0201468) in view of GROSS IV et al (US 2016/0380922) .

Regarding claim 10, 19 GABBAY discloses method of claim 1/11, wherein and the number of bytes of the first portion of each data packet of the one or more of the plurality of data packets collected at the collection module (GABBAY: ¶35, header portion (field) which is smaller than the packet and requires less time to be collected and analyzed is smaller than the entire packet) 
GABBAY remains silent each data packet of the plurality of data packets comprises a plurality of words, each of the plurality of words comprises a number of bytes and the number of bytes of the first portion of each data packet of the one or more of the plurality of data packets being  is less than the number of bytes of each of the plurality of words of each data packet of the one or more of the plurality of data packets.
However, JOHNSON (US 2021/0243282) discloses each data packet of the plurality of data packets comprises a plurality of words, each of the plurality of words comprises a number of bytes and the number of bytes of the first portion of each data packet of the one or more of the plurality of data packets being  is less than the number of bytes of each of the plurality of words of each data packet of the one or more of the plurality of data packets (JOHNSON: ¶31 and ¶39, packet header field for priority being smaller than number of bytes in a word and the packet being longer than bytes).
A person of ordinary skill in the art working with the invention of GABBAY would have been motivated to use the teachings of JOHNSON as it provides well-known priority field that could be used to route the packets according to a priority. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify invention of GABBAY with teachings of JOHNSON in order to improve compatibility.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461